           Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 1 of 19               FILED
                                                                              2019 Apr-15 PM 12:30
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

AMERICAN ALTERNATIVE                )
INSURANCE CORPORATION,              )
                                    )
           Plaintiff,               )
                                    )
VS.                                 )               CIVIL ACTION NO:
                                    )
SLOCUMB LAW FIRM, LLC;              )
MICHAEL W. SLOCUMB;                 )
JOSHUA STEMLE; and                  )
LAMIECE JANICE ROSE FLANNIGAN,)
as Executor of the Estate of Jimmie )
Nickerson,                          )
                                    )
           Defendants.              )

                 COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW, the Plaintiff American Alternative Insurance Corporation

(“AAIC”), and files the following Complaint for Declaratory Judgment, stating as

follows:

                                     PARTIES

      1.       Plaintiff AAIC is a stock company incorporated in the State of

Delaware, with its principal place of business in the State of New Jersey.

      2.       Defendant Slocumb Law Firm, LLC is a limited liability company with

its principal place of business in the State of Alabama. Slocumb Law Firm’s sole

member is Defendant Michael W. Slocumb, a citizen of the State of Alabama.


                                                                                 1
         Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 2 of 19




       3.     Defendant Michael W. Slocumb is an individual who is a citizen of the

State of Alabama.

       4.     Defendant Joshua Stemle is an individual who is a citizen of the State

of Alabama.

       5.     The decedent, Jimmie Nickerson, was a citizen of the State of Alabama,

and proceedings to administer the Estate of Jimmie Nickerson are pending in the

Probate Court of Jefferson County, Alabama. Under 28 U.S.C. § 1332(c)(2),

Defendant Lamiece Janice Rose Flannigan, as Executor of the Estate of Jimmie

Nickerson, is a citizen of the State of Alabama.1

                              JURISDICTION AND VENUE

       6.     This is an action for declaratory judgment relief pursuant 28 U.S.C. §§

2201, et. seq. and Rule 57 of the Federal Rules of Civil Procedure.

       7.     This Court has diversity jurisdiction over this matter under 28 U.S.C. §

1332 because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and because there is diversity of citizenship between the Plaintiff and the

Defendants.

       8.     The insurance policy at issue in this declaratory judgment action




1
 As explained in more detail below, if Flannigan is removed or substituted as the Executor of the
Estate of Jimmie Nickerson, this Complaint will be amended to substitute in any successor
personal representative.

                                                                                               2
            Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 3 of 19




provides for a per claim limit of liability,2 inclusive of damages and claims expenses.

The projected costs to AAIC of defending Slocumb Law Firm, Slocumb, and Stemle

exceed the $75,000 threshold. Moreover, the amount in controversy in the complaint

in the underlying lawsuit demands damages in excess of $300,000.

         9.      Venue of this declaratory judgment action is proper in the Southern

Division of the Northern District of Alabama pursuant to 28 U.S.C. § 1391 because

a substantial portion of the events or omissions giving rise to this claim occurred in

this judicial district and division. For instance, the underlying lawsuit is currently

pending in the Circuit Court of Jefferson County, Alabama. Venue is also proper

under 28 U.S.C. § 1391 because Defendant Flannigan resides in Jefferson County,

Alabama and Defendant Slocumb Law Firm regularly transacts business in Jefferson

County, Alabama.

                                  FACTUAL ALLEGATIONS

    I.   The Malpractice Lawsuit

         10.     Jimmie Nickerson, Jr. filed a lawsuit on June 24, 2018 in the Circuit

Court of Jefferson County, Alabama, Case No. 01-CV-2018-902531, against

Michael W. Slocumb, Michael L. White,3 Joshua Stemle, and Slocumb Law Firm,

LLC (the “Malpractice Defendants”), alleging legal malpractice (the “Malpractice


2
    This per claim limit figure exceeds $75,000.
3
  Michael L. White is not a Defendant in the present lawsuit because he is neither an insured under
the AAIC Policy nor has he requested coverage from AAIC.
                                                                                                 3
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 4 of 19




Lawsuit”). A copy of the complaint in the Malpractice Lawsuit, together with its

exhibits, is attached hereto as Exhibit 1.

       11.     On October 24, 2018, Nickerson’s attorney filed a Motion for

Substitution of Proper Party in the Malpractice Lawsuit, requesting that Defendant

Flannigan be ordered substituted as the plaintiff in the Malpractice Lawsuit. The

motion stated that Nickerson passed away on July 15, 2018, and that Flannigan had

been appointed his personal representative. A copy of this motion, together with its

exhibits, is attached hereto as Exhibit 2.4

       12.     The complaint in the Malpractice Lawsuit alleges that the Malpractice

Defendants filed a civil action on Nickerson’s behalf in the Circuit Court of Jefferson

County, Alabama, styled R.B. Bizzell, Jr., Willie May Stovall, Jimmie Nickerson &

Carl Hunter v. Birmingham-Jefferson County Transit Authority, Reginald Dee



4
  On November 30, 2018, a creditor of the Estate of Jimmie Nickerson, D.C. Injury Solutions,
LLC, filed a motion in the Probate Court of Jefferson County, Alabama to have Flannigan removed
as the Executor of the Estate of Jimmie Nickerson. On January 29, 2019, Stemle filed a Motion
for Judicial Notice, requesting that the court in the Malpractice Lawsuit take judicial notice of D.C.
Injury Solutions, LLC's motion in the Probate Court of Jefferson County.
As of the date of the filing of this Complaint, both the Motion for Judicial Notice and the Motion
for Substitution of Proper Party are still pending in the Malpractice Lawsuit. In addition, the
Probate Court has taken no action to date on D.C. Injury Solutions, LLC's motion to have
Flannigan removed as the Executor.
AAIC files this Complaint against Flannigan as the Executor of the Estate of Jimmie Nickerson
because at this time the Probate Court has not acted on the motion for her removal as Executor and
there is no other person to serve at this time. Should the Probate Court remove Flannigan and
appoint a different personal representative, and/or should the Circuit Court in the Malpractice
Lawsuit make a substitution different from Flannigan, this Complaint will be amended to substitute
the appropriate representative party.

                                                                                                    4
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 5 of 19




 Thomas et al., Case No. 68-CV-2015-900790 (the “BJCTA Lawsuit”).

        13.     The complaint alleges that on July 12, 2016, the BJCTA Defendants

 moved the court for dismissal of the BJCTA Lawsuit with prejudice for failure to

 prosecute. The complaint further alleges that the court in the BJCTA Lawsuit

 entered an order on September 7, 2016 dismissing the action for want of prosecution.

 The complaint further alleges that the BJCTA court denied a Motion for Relief from

 Judgment filed by the Malpractice Defendants.

        14.     The complaint states that the action is brought pursuant to the Alabama

 Legal Services Liability Act, and alleges that the Malpractice Defendants breached

 the duty of care resulting in dismissal of the case.

II.   The Insurance Policy at Issue5

        15.     AAIC issued a claims made and reported Lawyers Professional

 Liability Insurance Policy, Policy No. 5LA2PL0001021-01, with a Policy Period of

 11/4/2017 to 11/4/2018 to the Named Insured Slocumb Law Firm (the “Policy”). A

 copy of this Policy (limits and premium amount redacted) is attached hereto as

 Exhibit 3.

        16.     Item 6 of the Declarations provides: Retroactive Date: See


 5
   In pleading these specific provisions, terms, exclusions, conditions and definitions, AAIC in no
 way waives its plea that other provisions, terms, exclusions, conditions and/or definitions may be
 applicable and reserves the right to amend this Complaint. Further, the failure to refer specifically
 to provisions of the Policy, other principles of law, or specific facts is not intended and does not
 waive any rights, claims, and/or coverage defenses AAIC may have under the provisions of the
 Policy and the applicable law.
                                                                                                    5
           Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 6 of 19




RETROACTIVE DATE ENDORSEMENT. The Retroactive Date Endorsement

states:

            In consideration of the premium paid, it is agreed that the policy
            is amended as follows:
            The policy does not apply to any CLAIMS or CLAIMS arising
            from, attributable to, or based upon any WRONGFUL ACT(S)
            committed or alleged to have been committed by the following
            INSUREDS prior to the retroactive date listed in the following
            schedule.
          17.   The retroactive date listed on the schedule for Slocumb Law Firm, LLC,

Michael Slocumb, and Josh Stemle is 11/4/2016.

          18.   On the following page, the first page of the Lawyers Professional

Liability Insurance form, the Policy contains the following statement: “[I]n reliance

upon the statements in the application and the supplements attached hereto and made

a part hereof, and subject to all terms of the policy, the insurance company . . . agrees

with the NAMED INSURED as follows:”

          19.   The Policy then sets out the trigger of coverage in the insuring

agreements:

          A. COVERAGE – PROFESSIONAL LIABILITY
           1. The Company shall pay on behalf of any INSURED all
              DAMAGES and related CLAIMS EXPENSES in excess of the
              deductible which any INSURED becomes legally obligated to pay
              as a result of CLAIMS first made against any INSURED during
              the POLICY PERIOD and reported to the Company in writing
              during the POLICY PERIOD or within sixty (60) days thereafter,
              by reason of any WRONGFUL ACT occurring on or after the
              RETROACTIVE DATE, but only to the extent this policy applies
              to such CLAIMS or DAMAGES. . . . .
                                                                                       6
 Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 7 of 19




                                     ***
20.      Section III. Definitions of the Policy includes the following:

      B. CLAIM means a demand made upon any INSURED for
         DAMAGES, including but not limited to service of suit or
         institution of any alternative dispute resolution proceedings by
         any INSURED.
                                     ***
      E. DAMAGES means the monetary and compensatory portion of
         any judgment, award or settlement . . . .
                                     ***
      V. RETROACTIVE DATE means the date specified in the
         Declarations or in any endorsement attached hereto, on or after
         which any WRONGFUL ACT must have occurred in order for
         CLAIMS arising there from to be covered under this policy.
         CLAIMS arising from any WRONGFUL ACTS occurring prior
         to the RETROACTIVE DATE are not covered.
                                     ***
      X. WRONGFUL ACT(S) means any actual or alleged:
         1.   act;
         2.   error;
         3.   omission;
         4.   misstatement;
         5.   misleading statements;
         6.   neglect or breach of duty or network privacy;
         7.   personal injury; or
         8.   advertising injury.
21.      The Policy also contains a Prior Knowledge exclusion:

                         Section IV. EXCLUSIONS
This policy does not apply to:
                                     ***
B.       Prior Knowledge. Any CLAIM arising out of any WRONGFUL

                                                                            7
 Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 8 of 19




         ACT occurring prior to the effective date of this policy if:
         1.    the matter had previously been reported to any insurance
               company; or,
         2.    if the INSURED at or before the effective date of this
               policy knew or could have reasonably foreseen that such
               WRONGFUL ACT might be expected to be the basis of a
               CLAIM. However, this paragraph B.2 does not apply to
               any INSURED who had no knowledge of or could not
               have reasonably foreseen that any such WRONGFUL
               ACT might be expected to be the basis of a CLAIM.
         3.    In no event will a CLAIM be covered under this policy if
               it is attributable to or arises out of a WRONGFUL ACT
               that occurred prior to this policy’s RETROACTIVE
               DATE.
22.      The Policy includes the following conditions:

B. INSURED’S DUTIES SUBSEQUENT TO CLAIM
      1. All INSUREDS shall cooperate with the Company in the
         defense, investigation and settlement of any CLAIM.
         Upon the Company’s request, the INSURED, shall submit to
         examination, attend hearings, depositions and trials and assist in
         effecting settlement, securing and giving evidence and obtaining
         the attendance of witnesses in the conduct of suits, mediations or
         similar proceedings.
                                      ***
J. ENTIRE AGREEMENT
      By acceptance of this policy, all INSUREDS reaffirm as of the
      effective date of this policy that:
      1. the statements in the application including all information
         communicated by the INSURED to the Company, attached
         hereto and made a part hereof, are all INSUREDS' agreements
         and representations;
      2. this policy is issued in reliance upon the truth and accuracy of
         such representations; and


                                                                              8
             Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 9 of 19




                  3. this policy includes all agreements between all INSUREDS and
                     the Company relating to this insurance.
            K. APPLICATION REPRESENTATIONS
                  The application for this Policy attaches to and becomes a part of the
                  Policy. The INSURED’S represent that the statements and
                  representations contained in the application for this policy are true
                  and shall be deemed material to the acceptance of the risk or the
                  hazard assumed by the Company under this Policy. The signatory
                  on the application is signing and acting on behalf of all INSUREDS.
                  This Policy is issued in reliance upon the truth of such statements
                  and representations. The INSUREDS agree that such statements and
                  representations are material and if found to be untrue, this Policy
                  shall be void.
                                                 ***
III.    The Application for the Policy

            23.      Michael W. Slocumb, as owner of Slocumb Law Firm, signed an

  Application for Lawyers Professional Liability Insurance form on 11/14/2017. Part

  of this application was a letter dated November 14, 2017 (collectively the form and

  the letter are referred to as the “Application”). A copy of the Application (with

  appropriate redactions) is attached hereto as Exhibit 4.

            24.      Under the heading “INSURANCE AND CLAIM HISTORY”,

  questions 6, 7, and 8 were answered in the following manner:

       6.         Has any lawyer Applicant, in the last three (3) years been refused
                  admission to practice, disbarred, suspended, reprimanded, sanctioned,
                  fined, or held in contempt by any court, state or local bar association,
                  administrative agency, or regulatory body? ………………□ Yes □ No
                  If Yes, complete disciplinary supplement.
       7.         Is any person(s) or entity(ies) proposed for this insurance currently
                  under investigation, or has any disciplinary complaint or grievance
                  been made to any court, bar association, administrative agency or

                                                                                             9
            Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 10 of 19




                 regulatory body in the last three (3) years that resulted in any formal
                 censure or other formal action? .…………………………□ Yes ■ No
                 If Yes, complete disciplinary supplement.
      8.         After inquiry, are any attorneys in your firm aware:
                 If you answer either question “Yes,” please complete the
                 “Supplemental Claim Form”
                                              ***
                 b. of any legal work or incidents that might be expected to lead to
                    a claim or suit against them? ……...…………………□ Yes □ No
 No disciplinary supplement or Supplemental Claim Form was completed.

           25.     Additionally, together with and as part of the Application, Slocumb

 submitted a letter signed by him dated November 14, 2017 that reads:

           I am not aware of any claims, potential claims, disciplinary matters,
           investigations, or circumstances that may give rise to a claim. I have
           specifically asked all lawyers and employees if they have any
           knowledge of any claim, potential claim, disciplinary matter,
           investigation, or circumstance that may give rise to a claim that is not
           listed in our application dated 11/14/17. All lawyers and employees
           have answered no.
           This will also certify that to the best of my knowledge the information
           given on the application is unchanged since it was completed on
           11/14/17.
           I declare the above statements to be true. The signatory below is acting
           on behalf of all insured’s.
           I understand and agree that this letter is a part of our policy application
           and becomes a part of the policy.
IV.    The Claim Investigation

           26.     On July 12, 2018, Michael Slocumb sent an email to Howard Tripolsky

 at Specialty Claims Management, a third-party administrator for AAIC. The email

 stated it was a notice of claim (“Claim”) pursuant to Policy No. 5LA2PL0001021-


                                                                                           10
       Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 11 of 19




01, and referenced the lawsuit recently filed against Michael W. Slocumb and Joshua

Stemle. Tripolsky replied and asked for a copy of the complaint. On September 13,

2018, Slocumb Law Firm’s personal counsel first forwarded the Malpractice

Complaint to Tripolsky.

      27.    AAIC has been and continues to conduct its investigation into coverage

under a full and complete reservation of rights under the Policy. AAIC has also

assigned attorney James R. Shaw to defend Slocumb Law Firm, Slocumb, and

Stemle pursuant to a full and complete reservation of rights.

      28.    An examination under oath of Joshua Stemle was taken on February 4,

2019. Stemle’s testimony showed that by November 4, 2017, the inception date of

the Policy and prior to the Application, Stemle knew at least the following: (a) that

the BJCTA Lawsuit had been dismissed; (b) that the Motion for Relief from

Judgment had been denied by the trial court; (c) that a Notice of Appeal of the

Motion for Relief from Judgment had been filed on August 24, 2017; (d) that the

Alabama Supreme Court had struck the Notice of Appeal as untimely; and (e) that

there was a possibility of a claim against the firm.

      29.    Stemle’s testimony further showed that by November 4, 2017, the

inception date of the Policy and prior to the Application, Slocumb knew at least the

following: (a) that the BJCTA Lawsuit had been dismissed; (b) that the Motion for

Relief from Judgment had been denied by the trial court; (c) that a Notice of Appeal


                                                                                  11
        Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 12 of 19




of the Motion for Relief from Judgment had been filed on August 24, 2017; and (d)

that the Alabama Supreme Court had struck the Notice of Appeal as untimely.

       30.   Stemle further testified that Slocumb did not ask him in 2017 if he was

aware of any disciplinary matters or potential claims.

       31.   AAIC has attempted to obtain the examination under oath of Slocumb

for more than six months, but Slocumb has refused to make himself available for an

examination. In a letter dated March 20, 2019, Tripolsky notified Slocumb that in

AAIC’s view, Slocumb’s failure to make himself available for the examination was

a failure to cooperate.

       32.   By that March 20, 2019 letter, AAIC made a final attempt to obtain

Slocumb’s cooperation by requesting that Slocumb notify Tripolsky by March 27,

2019 of five dates in April that Slocumb would be available to sit for his

examination. Slocumb did not respond to the communication.

       33.   Additionally, in its investigation, AAIC learned of information

regarding some of the Slocumb Law Firm attorneys’ disciplinary histories.

Accompanying this Complaint is a Motion to File Under Seal Exhibit 5, which

Exhibit sets forth a summary of the information learned regarding these disciplinary

histories.




                                                                                 12
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 13 of 19




                                     COUNT I
                        Declaratory Judgment that Coverage
                       Has Not Been Triggered Under the Policy

      34.     AAIC re-alleges and incorporates paragraphs 1-33 as if set out fully

herein.

      35.     Under the terms, provisions and conditions of the Policy and the

undisputed evidence, it appears that the Claim clearly does not come within the terms

and conditions of the Policy.

      36.     Specifically, in order to trigger coverage under the insuring agreement,

the Claim must be asserted because of a “WRONGFUL ACT occurring on or after

the RETROACTIVE DATE.”

      37.     The term “RETROACTIVE DATE” “means the date specified in the

Declarations or in any endorsement attached hereto, on or after which any

WRONGFUL ACT must have occurred in order for CLAIMS arising there from to

be covered under this policy. CLAIMS arising from any WRONGFUL ACTS

occurring prior to the RETROACTIVE DATE are not covered.”

      38.     Moreover, the Retroactive Date Endorsement states that “[t]he policy

does not apply to any CLAIMS or CLAIMS arising from, attributable to, or based

upon any WRONGFUL ACT(S) committed or alleged to have been committed by

the following INSUREDS prior to the retroactive date listed in the following

schedule.”


                                                                                   13
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 14 of 19




      39.     The retroactive date listed on the schedule for Slocumb Law Firm, LLC,

Michael Slocumb, and Josh Stemle is 11/4/2016.

      40.     The claims in the Malpractice Lawsuit arise from, are attributable to,

and/or are based on the wrongful act of allowing the BJCTA Lawsuit to be dismissed

on September 7, 2016.

      41.     Therefore, AAIC submits it is entitled to a declaration that AAIC has

no duty to defend or indemnify Slocumb Law Firm, Slocumb, or Stemle in the

Malpractice Lawsuit because coverage has not been triggered under the Policy.

      42.     AAIC further respectfully submits that given that the alleged Wrongful

Act from which the Claim arises is clearly prior to the retroactive date, for this reason

in and of itself, AAIC is due to be accorded declaratory relief.

                                     COUNT II
                        Declaratory Judgment that Coverage
                            Is Excluded Under the Policy

      43.     AAIC re-alleges and incorporates paragraphs 1-33 as if set out fully

herein.

      44.     Separately and severally, AAIC submits that based on the Policy as well

as its continued investigation and the evidence, it appears clear that it has no duty to

defend or indemnify Slocumb Law Firm, Slocumb, or Stemle under the Policy

because coverage is excluded under the Policy’s Prior Knowledge Exclusion.

      45.     Before the Policy’s effective date of 11/4/2017, Slocumb “knew or


                                                                                      14
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 15 of 19




could have reasonably foreseen that such WRONGFUL ACT might be expected to

be the basis of a CLAIM.” Slocumb obtained knowledge of the pertinent facts in

his capacity as owner of Slocumb Law Firm.

        46.   Before the Policy’s effective date of 11/4/2017, Stemle “knew or could

have reasonably foreseen that such WRONGFUL ACT might be expected to be the

basis of a CLAIM.” Stemle obtained knowledge of the pertinent facts in his capacity

with the Slocumb Law Firm.

        47.   The knowledge of Slocumb and/or Stemle is imputed to Slocumb Law

Firm.

        48.   Before the Policy’s effective date of 11/4/2017, Slocumb Law Firm

“knew or could have reasonably foreseen that such WRONGFUL ACT might be

expected to be the basis of a CLAIM.”

        49.   Therefore, for this separate and independent reason, AAIC submits it is

entitled to a declaration that it has no duty to defend or indemnify Slocumb Law

Firm, Slocumb, or Stemle in the Malpractice Lawsuit.

                                      COUNT III
             Declaratory Judgment to Prevent Recovery Under the Policy
 or, in the Alternative, Rescind the Policy Pursuant to the Policy Provisions and Ala.
                                    Code § 27-14-7

        50.   AAIC re-alleges and incorporates paragraphs 1-33 as if set out fully

herein.

        51.   Separately and severally, AAIC submits that based on the Policy as well

                                                                                    15
        Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 16 of 19




as its continued investigation and the evidence, it appears clear that it has no duty to

defend or indemnify Slocumb Law Firm, Slocumb, or Stemle under the Policy and

also, separately and severally, under Ala. Code § 27-14-7.

      52.      Slocumb, on behalf of Slocumb Law Firm and himself and the other

insureds, completed the Application for insurance, including the letter submitted

therewith, on November 14, 2017. The representations in the Application were the

representations of all insureds, including Slocumb Law Firm, Slocumb, and Stemle.

      53.      On the Application, Slocumb misrepresented, omitted, concealed,

and/or incorrectly stated the following:

            a. The disciplinary history of some of the lawyers proposed for coverage,

               as set out in Exhibit 5 to this Complaint;

            b. Whether, after inquiry, there were any attorneys in the firm aware of

               legal work or incidents that might be expected to lead to a claim;

            c. The factual basis of this potential claim that lead to the Malpractice

               Lawsuit; and/or

            d. That Slocumb had specifically asked all lawyers and employees if they

               had any knowledge of any “claim, potential claim, disciplinary matter,

               investigation, or circumstance that may give rise to a claim.”

      54.      Slocumb knew these representations were incorrect and/or that

information was omitted from the Application.


                                                                                     16
        Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 17 of 19




       55.   These representations and/or omissions were material, and AAIC

reasonably relied on the information and statements in the Application in issuing the

Policy and/or in issuing the Policy at the rate it did.

       56.   As a result, Slocumb Law Firm, Slocumb, and Stemle obtained

issuance of the Policy on the rate and the terms at which it was issued.

       57.   Moreover, even if the representations or omissions referenced in

paragraph 53(a) were made negligently and/or innocently, these representations

were material to the acceptance of the risk and/or the hazard assumed by AAIC.

       58.   As an additional basis for preventing recovery under the Policy, even if

the representations or omissions referenced in paragraph 53(a) were made

negligently and/or innocently, if AAIC had known the truth it would have not issued

the Policy and/or would not have issued the Policy at the premium rate as applied

for.

       59.   Therefore, AAIC is entitled to a declaration that recovery is prevented

under the Policy and, separately and severally, pursuant to Ala. Code § 27-14-7. In

the alternative, AAIC is entitled to rescission of the Policy and a declaration that the

Policy is void.




                                                                                     17
          Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 18 of 19




                                    COUNT IV
                   Declaratory Judgment That There Is No Coverage
            for Slocumb or Slocumb Law Firm Due to Failure to Cooperate

      60.     AAIC re-alleges and incorporates paragraphs 1-33 as if set out fully

herein.

      61.     Separately and severally, AAIC submits that based on the Policy as well

as its continued investigation and the evidence, it appears clear that it has no duty to

defend or indemnify Slocumb or Slocumb Law Firm due to Slocumb’s failure to

cooperate with AAIC in the investigation of the claim.

      62.     As part of Condition B., Insured’s Duties Subsequent to Claim, the

Policy requires that the insureds cooperate with the Company in the “defense,

investigation, and settlement of any CLAIM.”

      63.     That condition also states that an insured “shall submit to examination,

attend hearings, depositions and trials and assist in effecting settlement, securing and

giving evidence and obtaining the attendance of witnesses in the conduct of suits,

mediations or similar proceedings.”

      64.     Slocumb, on behalf of himself and on behalf of Slocumb Law Firm, has

refused to make himself available for an examination as provided by the Policy.

      65.     Therefore, AAIC is entitled to a declaration that there is no coverage

owed under the Policy for Slocumb and/or Slocumb Law Firm for failure to comply

with a condition and failure to cooperate.


                                                                                     18
           Case 2:19-cv-00564-CLM Document 1 Filed 04/15/19 Page 19 of 19




          WHEREFORE, Plaintiff AAIC requests that this Court grant the following

relief:

          A. Declare that AAIC does not have a duty to defend Slocumb Law Firm,

             Michael Slocumb, or Joshua Stemle in the Malpractice Lawsuit;

          B. Declare that AAIC does not have a duty to indemnify Slocumb Law Firm,

             Michael Slocumb, or Joshua Stemle for any judgment in favor of Lamiece

             Janice Rose Flannigan, as Executor of the Estate of Jimmie Nickerson in

             the Malpractice Lawsuit;

          C. Declare that Lamiece Janice Rose Flannigan, as Executor of the Estate of

             Jimmie Nickerson, cannot recover against AAIC in this case;

          D. Grant AAIC such other, further, or different relief to which it may be

             entitled.

                                  Respectfully submitted,
                                  /s/ Connie Ray Stockham
                                  Connie Ray Stockham (ASB-6238-K69C)
                                  Hannah Mebane Thrasher (ASB-4334-H58M)
                                  Attorneys for Plaintiff
                                  American Alternative Insurance Corporation
OF COUNSEL:
STOCKHAM, COOPER & POTTS, P.C.
1111 Financial Center
505 North 20th Street
Birmingham, Alabama 35203
Telephone: 205.776.9000
Email:            cstockham@scplaw.net
                  hthrasher@scplaw.net



                                                                                  19
